Clifford F. Brown, J.,
concurring. I concur in the result reached by the court in this case. However, I must again express my disapproval with the use and dependence on the empty test of “some evidence” and all its related citations. (See my dissent in State, ex rel. Kilburn, v. Indus. Comm. [1982], 1 Ohio St. 3d 103, at 105-106; and my concurrences in State, ex rel. Berry, v. Indus. Comm. [1983], 4 Ohio St. 3d 193, at 196, and State, ex rel. Paragon, v. Indus. Comm. [1983], 5 Ohio St. 3d 72, at 77.)